SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2012 EZCHIP SEMICONDUCTOR LTD. (Name of Registrant) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, ISRAEL (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form F-3 Registration Statements File Nos. 333-163353 and 333-164332 and Form S-8 Registration Statements File Nos. 333-134593, 333-148932, 333-148933. 333-164330, 333-164331, 333-170900 and 333-170901. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EZCHIP SEMICONDUCTOR LTD. (Registrant) By: /s/ Dror Israel ————— Dror Israel Chief Financial Officer Date: February 27, 2012 EZCHIP Logo EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com Contact: Ehud Helft / Kenny Green CCG Investor Relations ezchip@ccgisrael.com Tel: (US) 1 / 1 FOR IMMEDIATE RELEASE EZchip to Present at the Roth Capital Growth Stock Conference Yokneam, Israel, February 27, 2012 EZchip Semiconductor Ltd. (NASDAQ: EZCH) , a provider of network processors, today announced that it will be presenting at the 24th Annual Roth Capital Growth Stock Conference in Dana Point, California on Monday, March 12, 2012. The EZchip presentation at the Roth Capital Growth Stock Conference is taking place at the Ritz Carlton Hotel in Dana Point, California. EZchip is scheduled to present at 11:00am Pacific Time on Monday, March 12, 2012. At the Conference, there will be an opportunity for investors to meet one-on-one with Eli Fruchter, CEO of EZchip.Interested investors should contact the conference organizers at Roth, or the Investor Relations team at EZchip at ezchip@ccgisrael.com. About EZchip EZchip is a fabless semiconductor company that provides Ethernet network processors for networking equipment.EZchip provides its customers with solutions that scale from 1-Gigabit to 200-Gigabits per second with a common architecture and software across all products.EZchip’s network processors provide the flexibility and integration that enable triple-play data, voice and video services in systems that make up the new Carrier Ethernet networks.Flexibility and integration make EZchip’s solutions ideal for building systems for a wide range of applications in telecom networks, enterprise backbones and data centers.For more information on our company, visit the web site at http://www.ezchip.com.
